DETAILED ACTION
	Claim 1 objected for minor informalities.
	Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6 of claim 1, there is no antecedent basis for "the" asset.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-11, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. PG-Publication No. 2019/0146448 A1, in view of Messinger et al., U.S. PG-Publication No. 2014/0207419 A1, further in view of Vänskä et al., U.S. PG-Publication No. 2018/0039715 A1.

Claim 1
	Lee discloses a system for automatic generation of an interactive survey for site inspection. Lee discloses a software process that uses a quality control (e.g. a "QC isometric drawing) to "efficiently manage the inspection of construction elements,"  wherein "a field inspection worker may mark-up the QC drawing, the marked-up copy being retained in a document management system." Lee, ¶ 5.
	Lee discloses the system comprising: a server. The software is executed on device 100 which is "used to produce QC isometric drawings that may be used to manage inspection of field welds and flange bolt-up connections in an infrastructure construction project (e.g., a pipeline construction project;" the electronic device "may represent a server." Id. at ¶ 14. Further, Lee discloses that the software may be executed "in a distrusted implementation," wherein "the software … may be executed on separate electronic devices" (e.g. server/client environment). Id. at ¶ 20.
	Lee discloses a server, including: a port configured to receive (i) a drawing file associated with an isometric drawing of an inspection site including indications of condition monitoring locations (CMLs) for [an] asset. Software 192 includes "a QC isometric drawing generation process that is configured to generate QC isometric drawings that includes balloons linked to locations of field welds or flange bolt-up connections and including unique numbers." Id. at ¶ 17. The balloons are a visual element comprising "a lead … to indicate a linked location" and a body "including an area for receiving … sign-off from a field inspection worker." Id. at ¶ 25; See Also ¶ 6 (field worker performs inspection by marking up QC drawing in balloon indicating unique number of a connection). Accordingly, the balloons indicate a 'condition monitoring location' of the asset depicted in the QC isometric drawing. Further, in the distributed computing embodiment, network interfaces 180 are 'ports' configured to "allow communication with other electronic devices 100 over a computer network." Id. at ¶ 15.
	Lee discloses the port configured to receive (ii) inspection … data for the asset, the inspection … data … associated with the CMLs. Lee discloses that "the body of each balloon includes "an area for receiving a signature or sign-off from a field inspection worker … that signifies quality control approval." Id. at ¶ 25.
	Lee discloses a server comprising a memory configured to store the drawing file and the inspection … data. The quality control isometric drawing is provided to a field inspection worker on a mobile device, wherein "the field inspection worker adds an electronic signature to … the corresponding balloons on the display screen 160." The marked up copy of the QC isometric drawing is "uploaded to the document control system 275 as a record of inspection." Id. at ¶ 30. The isometric drawing and markup inspection data is uploaded to "one or more persistent storage devices 175" in a distributed software system. Id. at ¶¶ 15; 20.
	Lee discloses a server comprising processing circuitry configured to generate, using the inspection measurement data and the drawing file, (i) survey image data for display and (ii) metadata for the survey image data. The quality control isometric drawing is provided to a field inspection worker on a mobile device, wherein "the field inspection worker adds an electronic signature to … the corresponding balloons on the display screen 160." In a situation "where multiple approvals are required, multiple field inspections may add their electronic signature to … the same balloon." Id. at ¶ 30. Accordingly, the mobile device contains processing circuity to using the isometric drawing file to generate a display of the infrastructure construction project (i.e. survey image data) including inspection approval data (i.e. metadata for the survey image data).
	Lee does not expressly disclose the inspection measurement data including inspection measurements associated with the CMLs; a memory configured to store … inspection measurement data; and processing circuity configured to generate using the inspection measurement data … (ii) metadata for the survey image data, the metadata including the inspection measurements associated with the CMLs.
	Messinger discloses a computer system "configured to store non-destructive testing inspection data relating to a portion of an object that has been inspected," comprising a processor that "presents a model associated with the object, associated the inspection data with the related portion of the object; and presents an indication of availability of the inspection data on a portion of the presented model." Messinger, ¶ 9.
	Messinger discloses the inspection measurement data including inspection measurements associated with the CMLs; a memory configured to store … inspection measurement data; and processing circuity configured to generate using the inspection measurement data … (ii) metadata for the survey image data, the metadata including the inspection measurements associated with the CMLs. Figure 7 illustrates a process 200 "for applying graphical filter data to gathered inspection data," comprising steps of (202) "obtaining a model related to the object being inspected," (204) determining "the portions of the model and/or location indicators applicable to the particular inspection, (206) gathering "inspection data," and (208) applying the determined location indicators as metadata to the gathered data. Figure 8 illustrates a process 220 "to graphically present the data," comprising steps of (222) "obtaining a 2D or 3D model of the object inspected," (224/226) reading and analyzing the metadata "to determine the relevant portions of the model associated with the particular inspection data," and (228) displaying "an indication at the relevant portions" of the presentation model "indicating that inspection data for that portion is available." Id. at ¶¶ 69-72. Accordingly, Messinger discloses processing circuity to generate a display indicating available inspection data (i.e. survey image data) using a 2D model and metadata comprising inspection data associated with location indicators (i.e. CMLs). 	Further, Messinger discloses that the inspection data is comprised of inspection measurements associated with locations of the object being inspected. In one embodiment, a borescope is used as a non-destructive testing inspection device. Inspection data acquired from the borescope includes "images, video, sensor measurements, such as temperature, pressure, flow, clearance … and distance measurements." Further, other sensors 130 used for inspection may record "temperature data, distance data, clearance data … flow data, and so on." Id. at ¶¶ 34, 48, 51.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of annotating isometric drawing with inspection data at an inspection location of Lee to incorporate the method of annotating 2D models with inspection measurement data at an inspection location taught by Messinger. One of ordinary skill in the art would be motivated to integrate annotating model with inspection measurement data into Lee, with a reasonable expectation of success, in order to enable an inspector to "access the inspection data in a very easy manner using a particular graphical representation of the inspected object, thus reducing the complexity in obtaining particular data for a specific sub-component of the inspected object." Messinger, ¶ 88. 
	Lee-Messinger does not expressly disclose the metadata including survey image coordinates for the CMLs.
	Vänskä discloses the metadata including survey image coordinates for the CMLs. Vänskä discloses "a method for facilitating an inspection process that involves comparing a construction drawing of a given site and said site," wherein the user can "annotate a given coordinate," "sav[e] the annotation and its coordinate," and "generat[e] an inspection report comprising the annotation and its coordinate." Vänskä, ¶ 4. Specifically, a user terminal "provides options to a user … to mark a position for annotation … on raster images associated with a vector graphic of a construction drawing," wherein a "coordinate of the marked position may be mapped to a real position on the vector graphic version of the construction drawing by calculating from known real centre coordinate of a display of the user terminal." Id. at ¶ 65; See Also ¶ 61 ("inspection report that comprises the annotation and its coordinate").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of annotating images with inspection measurement data of Lee-Messinger to incorporate the method of annotating inspection images using coordinates as taught by Vänskä. One of ordinary skill in the art would be motivated to integrate annotating inspection images using coordinates into Lee-Messinger, with a reasonable expectation of success, in order to generate an inspection walkthrough that "makes [it] easy to understand/review the highlights of the inspection," including "viewing details (annotations)." Vänskä, ¶ 48.

Claim 5
	Lee discloses including a computing device remote from the server, the remote computing device including: a communication port configured to receive the survey image data; a display; and processing circuitry configured to generate an isometric drawing of the asset for display using the survey image data. Lee discloses that the software may be executed "in a distrusted implementation," wherein "the software … may be executed on separate electronic devices" (e.g. server/client environment). Lee, ¶ 20. Each device comprises a network interface 180 (i.e. communication port), display screen 160, and central processing unit (CPU) 110. Id. at ¶ 14. In one embodiment, the quality control isometric drawing is provided to a field inspection worker on a mobile device, wherein "the field inspection worker adds an electronic signature to … the corresponding balloons on the display screen 160." The marked up copy of the QC isometric drawing is "uploaded to the document control system 275 as a record of inspection." Id. at ¶ 30.

Claim 6
	Lee discloses including a computing device remote from the server, the remote computing device including: a communication port configured to receive the survey image data and the metadata; a user interface including a display; processing circuitry configured to: generate an interactive survey image of the asset for presentation on the display using the survey image data and the metadata, the interactive survey image including user interactive indications of the CMLs of the asset. Lee discloses that the software may be executed "in a distrusted implementation," wherein "the software … may be executed on separate electronic devices" (e.g. server/client environment). Lee, ¶ 20. Each device comprises a network interface 180 (i.e. communication port), display screen 160, and central processing unit (CPU) 110. Id. at ¶ 14. In one embodiment, the quality control isometric drawing is provided to a field inspection worker on a mobile device, wherein "the field inspection worker adds an electronic signature to … the corresponding balloons on the display screen 160." In a situation "where multiple approvals are required, multiple field inspections may add their electronic signature to … the same balloon." Id. at ¶ 30.
	Messinger discloses receive a notification of a user prompt at a first interactive indication associated with a first CML of the CMLs; and display inspection data associated with the first CML in response to the user prompt. The presentation model is "displayed with an indication at the relevant portions … indicating that inspection data for that portions is available." Messinger, ¶ 72; See Also ¶ 76 (icons indicate available inspection data). Messinger discloses that the "system may detect the selection of a particular portion … of the presentation model," such as by a user "touching the portion on a touch screen displaying the presentation model." Based upon the selection, "a data source with access to the inspection data is queried" and returns the "relevant inspection data related to the selections." Id. at ¶¶ 82-83.

Claim 9
	Vänskä discloses wherein the remote computing device includes a camera configured to generate digital image data; and wherein the processing circuitry of the remote computing device is configured to add the digital image data to the survey image data in response to a second type of user prompt received by the user interface. Vänskä discloses an embodiment wherein a user terminal comprises a camera "used to capture an image of a construction site," and "the annotation is … a photo" captured with a camera. Vänskä, ¶¶ 40; 43. In one embodiment, the "user selects a current position … of the site in the user terminal to record one or more observations corresponding to the current position." The user selects an "annotation module, wherein the annotation module enables the user to select a camera module of the user terminal." The camera module "is used to take a photo of the current location of the user and store the photo within the user terminal." Id. at ¶¶ 45-46. Accordingly, Vänskä discloses a remote computing device including a camera, wherein a camera module selection (i.e. second type of user prompt received by user interface) is used to annotate a construction drawing with an image captured from the camera.

Claims 10, 11, 14, and 17
	Claims 10, 11, 14, and 17 recite a method comprising steps for performing the functions of the system recited in claims 1, 6, 9, and 5. Accordingly, claims 10, 11, 14, and 17 are rejected as indicated in the rejection of claims 1, 6, 9, and 5.

Claim 19
	Claim 19 recites a medium storing instructions for performing the functions of the system recited in claim 1. Accordingly, claim 19 is rejected as indicated in the rejection of claim 1.


Claims 2-3, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Messinger, in view of Vänskä, further in view of Metzler et al., U.S. PG-Publication No. 2019/0377836 A1.

Claim 2
	Metzler discloses wherein the server processing circuitry is configured to generate the (1) survey image data for display and (ii) the metadata for the survey image data using an artificial intelligence algorithm. Metzler discloses "a method of generation of an information enhanced model of an industrial plant" by processing "two digitalized topologies of the plant, one based on a spatial scan … as well as added 2D-image data provided by a camera" and "another based on a PID" (process and instrumentation diagram). The two topologies are correlated and "used to provide a visual model such as a 2.3D- or 3D-representation of the plant." This visual model "comprises screen hot spots" that "enable user access to a database with data of a respective structural element." A user can "touch on a respective displayed structural element … therewith opening a window … with database information of PID-entries … such as … engineering information … and/or inspection date relating to this element." Metzler, ¶¶ 3-6. In one embodiment a "piping isometry of the plant … is considered when deriving the second topology or when correlating the two topologies." Id. at ¶ 9. The correlation of the first and second topologies "is done in an automatic way" meaning "that the correlation is performed by a computer program code or algorithm without user actions"  (e.g. artificial intelligence algorithm). Id. at ¶ 39. Metzler discloses that a PID is processed "such that the respective structural elements and their interconnections are recognized and stored as separate data objects together with the respective labels." Also, "tags … are recognized and associated with their related structural elements." Id. at ¶ 31. The generated visual representation (i.e. survey image data) comprises "screen hot spots integrated in tags." A user can click or activate the hot spot to access "a database with data of a respective structural element" (i.e. metadata for the survey image data). Id. at ¶¶ 56-57.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of annotating an isometric model with inspection measurement data of Lee-Messinger-Vänskä to incorporate the generation of a visual model of an inspection site from image data as taught by Metzler. One of ordinary skill in the art would be motivated to integrate generating a visual model of an inspection site from image data into Lee-Messinger-Vänskä, with a reasonable expectation of success, in order to automate the creation of a model of an industrial plant that "visualized a fusion of measured spatial or 3-D information about the plant with information of the plant PID" with the benefit of tying technical information of a PID to a "real-word-view" of the plant, "enabling quick user orientation about the structure of the plant." Metzler, ¶ 54.

Claim 3
	Metzler discloses wherein the artificial intelligence algorithm is a computer vision algorithm including one or more of optical character recognition (OCR), image recognition and image tagging. Metzler discloses that the first topology comprises scan data 51 comprising a three-dimensional spatial information and two-dimensional image data provided by a camera. The scan data 51 is processed "such that objects … of the plant 50 being part of its (functional) structure such as vessels, pipes, vales, switches and so on are recognized and digitized." Metzler, ¶ 28. The PID is processed "such that the respective structural elements and their interconnections are recognized and stored as separate data objects together with the respective labels," including "tags … associated with their related structural elements." This recognition processing is "supported by a digital dictionary of symbols to be detected in the PID 20, the PID-dictionary providing e.g. types and shapes to be identified." Id. at ¶¶ 31-32. Accordingly, the algorithm for correlating two topologies to create an industrial plant model is a computer vision algorithm that comprises at least image recognition and image tagging.

Claims 15 and 16
	Claims 15 and 16 recite a method comprising steps for performing the functions of the system recited in claims 2 and 3. Accordingly, claims 15 and 16 are rejected as indicated in the rejection of claims 1, 6, 9, and 5.

Claim 20
	Claim 20 recites a medium storing instructions for performing the functions of the system recited in claim 3. Accordingly, claim 20 is rejected as indicated in the rejection of claim 3.


Claims 4, 7-8, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Messinger, in view of Vänskä, further in view of Buhrow et al., U.S. Patent No. 4,998,208.

Claim 4
	Buhrow discloses wherein the inspection measurement data includes thickness measurement data for the asset. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "inspection measurement data" to a human reader independent of the computer system. There is no functional relationship between the claimed system and the "thickness" because the functional programming of the system does not change based on what the "inspection measurement data" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.
	Nonetheless, Buhrow discloses a "piping corrosion monitoring system" comprising "a computer program that accepts data concerning an actual piping system … including data concerning corrosion rates of piping and associated vessels in the plant … and utilizes this information in generating a realistic schedule for inspection." The pipeline circuit is assigned inspection points, and a "database of historical corrosion data is established for each of the inspection points within each of the circuits." Buhrow, 4:42-5:5. Buhrow discloses that "piping wall thickness should be measured from time to time," and methods of measuring piping thickness "involve acoustic monitoring using ultrasonic probes." Id. at 1:29-45. Further, "[f]rom time to time, new inspection data generated by actual physical inspection of the piping and associated vessels in the various circuits are employed to update the data base." Id. at 6:51-62; See Also 9:48-56 ("new data concerning actual corrosion at various inspection points will be collected; the data base is updated with the new data").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of presenting inspection data stored in a database on a visual model of an inspection site of Lee-Messinger-Vänskä to incorporate periodically updating a database with actual ultrasonic pipe thickness measurements as taught by Buhrow. One of ordinary skill in the art would be motivated to integrate periodically updating a database with actual inspection measurements into Lee-Messinger-Vänskä, with a reasonable expectation of success, in order to generate "historical records of corrosion at the individual inspection points" in order to "calculate the long-term corrosion rate for each inspection point." Buhrow, 7:63-8:3.

Claim 7
	Messinger discloses wherein the communication port of the remote computing device is further configured to receive measurement information from a measurement device located at a CML of the asset. Messinger discloses that the system "is directed towards sharing data acquired from the NDT system," wherein "data generated from the NDT system may be automatically distributed." Messinger, ¶ 35. In one embodiment, the "mobile device 22 may be communicatively coupled to the NDT inspection devices 12." Id. at ¶ 37.
	Buhrow discloses wherein the processing circuitry of the remote computing device is configured to: update the metadata of the survey image with the measurement information; and send the updated metadata to the server. Buhrow discloses that "piping wall thickness should be measured from time to time," and methods of measuring piping thickness "involve acoustic monitoring using ultrasonic probes." Buhrow, 1:29-45. Further, "[f]rom time to time, new inspection data generated by actual physical inspection of the piping and associated vessels in the various circuits are employed to update the data base." Id. at 6:51-62; See Also 9:48-56 ("new data concerning actual corrosion at various inspection points will be collected; the data base is updated with the new data").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of presenting inspection data stored in a database on a visual model of an inspection site of Lee-Messinger-Vänskä to incorporate periodically updating a database with actual ultrasonic pipe thickness measurements as taught by Buhrow. One of ordinary skill in the art would be motivated to integrate periodically updating a database with actual inspection measurements into Lee-Messinger-Vänskä, with a reasonable expectation of success, in order to generate "historical records of corrosion at the individual inspection points" in order to "calculate the long-term corrosion rate for each inspection point." Buhrow, 7:63-8:3.

Claim 8
	Buhrow discloses wherein the communication port is configured to receive pipe thickness information located at the CML from an ultrasound measurement device.
	[NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "information located at the CML" to a human reader independent of the computer system. There is no functional relationship between the claimed system and the "pipe thickness" because the functional programming of the [method/system/medium] does not change based on what the "information located at the CML" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.
	[FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a "communication port" having structure to "receive information located at the CML." The recitation of an intention for using an "ultrasound measurement device" to "receive pipe thickness" has no patentable weight because it merely states an intended use for the "communication port". See MPEP 2111.04. In short, the limitation is interpreted as a communication port configured to receive information located at the CML; the recitation of "from an ultrasound measurement device" is merely an intended use of obtaining said information (i.e. the claim does not positively recite the ultrasound measurement device as an element of the claimed system).
	Nonetheless, Buhrow discloses that "piping wall thickness should be measured from time to time," and methods of measuring piping thickness "involve acoustic monitoring using ultrasonic probes." Buhrow, 1:29-45. Further, "[f]rom time to time, new inspection data generated by actual physical inspection of the piping and associated vessels in the various circuits are employed to update the data base." Id. at 6:51-62; See Also 9:48-56 ("new data concerning actual corrosion at various inspection points will be collected; the data base is updated with the new data"). The "actual physical inspection" means the ultrasonic probe is located at the inspection point (i.e. CML).

Claims 12 and 13
	Claims 12-13 recite a method comprising steps for performing the functions of the system recited in claims 7-8. Accordingly, claims 12-13 are rejected as indicated in the rejection of claims 7-8.

Claim 18
	Lee discloses wherein … the receiving a drawing file includes receiving a drawing file representing an isometric circuit drawing for the asset. Software 192 includes "a QC isometric drawing generation process that is configured to generate QC isometric drawings that includes balloons linked to locations of field welds or flange bolt-up connections and including unique numbers." Lee, ¶ 17. Figure 3 illustrates an example IFC fabrication isometric drawing 300 represented by an isometric drawing file 220; the image depicts an isometric circuit. Id. at ¶ 21.
	Buhrow discloses wherein the receiving inspection data includes receiving thickness measurements of the asset. Buhrow discloses a "piping corrosion monitoring system" comprising "a computer program that accepts data concerning an actual piping system … including data concerning corrosion rates of piping and associated vessels in the plant … and utilizes this information in generating a realistic schedule for inspection." The pipeline circuit is assigned inspection points, and a "database of historical corrosion data is established for each of the inspection points within each of the circuits." Buhrow, 4:42-5:5. Buhrow discloses that "piping wall thickness should be measured from time to time," and methods of measuring piping thickness "involve acoustic monitoring using ultrasonic probes." Id. at 1:29-45. Further, "[f]rom time to time, new inspection data generated by actual physical inspection of the piping and associated vessels in the various circuits are employed to update the data base." Id. at 6:51-62; See Also 9:48-56 ("new data concerning actual corrosion at various inspection points will be collected; the data base is updated with the new data").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of presenting inspection data stored in a database on a visual model of an inspection site of Lee-Messinger-Vänskä to incorporate periodically updating a database with actual ultrasonic pipe thickness measurements as taught by Buhrow. One of ordinary skill in the art would be motivated to integrate periodically updating a database with actual inspection measurements into Lee-Messinger-Vänskä, with a reasonable expectation of success, in order to generate "historical records of corrosion at the individual inspection points" in order to "calculate the long-term corrosion rate for each inspection point." Buhrow, 7:63-8:3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 20, 2022